Citation Nr: 1455430	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed psychiatric disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. Specifically, the AOJ should seek to procure any records from the offices of S.O. Lee, M.D. 

2. Schedule the Veteran for a VA mental disorders examination by at least one and preferably 2 examiners to ensure comprehensiveness of response. All indicated tests must be accomplished. The claims folder and a copy of this REMAND must be made available to the examiner. 

After reviewing the record and examining the Veteran, the examiners should: (a) identify the most appropriate diagnosis for any psychiatric disorder(s) found; and (b) it should be indicated whether any disorder(s) found is due to any in-service event or occurrence or otherwise had its onset in service. If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and any verified non-combat related stressor, or a stressor involving fear of hostile military or terrorist activity.

The examiners are asked to review all evidence, both lay and medical, to include the following:

a. The Veteran's service treatment records, to include the October 1980 service discharge medical examination report, indicating that the Veteran had no psychiatric abnormalities, and the October 1980 report of his medical history, in which the Veteran denied having experienced any psychiatric disorder symptomatology;

	b. The service personnel records;

c. The July 2009 private treatment record, in which the Veteran denied having any psychiatric problems;

d. The January 2010 VA treatment record, in which the Veteran told a social worker, M.W., that he was beaten by his father as a child and that, during service, he "was traumatized ...when we had war games. I was made fun of and put down;" 

e. The Veteran's claim for benefits, filed six days after his first reported treatment for a psychiatric disorder; 
   
f. The February 2010 VA treatment record, in which the Veteran reported experiencing family abuse and in-service trauma from "someone shooting live rounds during boot camp training exercise;"
   
g. The February 2010 VA treatment record, in which the Veteran stated that the in-service war games brought back memories of his family abuse;
   
h. The February 2010 private psychiatric evaluation, provided for the Social Security Administration; 
   
i. The March 2010 VA treatment record, in which the Veteran reported seeing black dots since experiencing a head trauma 10 years prior to examination;
   
j. The May 2011 statements from the Veteran's brother and ex-sister-in law, detailing the Veteran's in-service behavior;
   
k. The February 2013 VA treatment record, in which a VA nurse practitioner, J.S., told the Veteran that she could not help the Veteran with his claim for service connection;

l. The August 13, 2013 VA treatment record in which M.W. stated that he told the Veteran that his trauma was related to civilian life and, therefore, could not help him with his claim for service connection; 

m. The August 20, 2013 VA treatment record in which the Veteran indicated to M.W. that the memories of bombs being dropped in service disturbed him;

m. The August 20, 2013 letter, written by M.W., in support of the Veteran's claim; and

n. The December 2013 letter, found in the VA treatment records, in which J.S. details the statements made by the Veteran about his time in service.

All findings and conclusions requested should be set forth in a legible report. Supporting explanation must be provided with the requested opinion. If the examiners cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiners shall explain whether their inability to provide a more definitive opinion is the result of a need for additional information, or that they have exhausted the limits of current medical knowledge in providing an answer to the particular question.

3. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If any benefit sought remains denied the Veteran should be provided a supplemental statement of the case (SSOC) which includes citation and discussion of the applicable laws and regulations. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




